Citation Nr: 0315856	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $2658.

2.  Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $670.75.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from November 1945 to May 
1947.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 decision by 
the Committee on Waivers and Compromises (Committee) of the 
Roanoke, Virginia, RO that partially granted waiver of 
recovery of an overpayment in the amount of $2658, and denied 
waiver for the remaining $2658.  The veteran filed a notice 
of disagreement in October 2000, and a statement of the case 
was issued in February 2002.  The veteran filed a substantive 
appeal in March 2002.  

This matter also arises from a July 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Roanoke, Virginia, RO that denied waiver of recovery of an 
overpayment in the amount of $670.75.  The veteran filed a 
notice of disagreement in August 2001, and a statement of the 
case was issued in September 2001.  The veteran filed a 
substantive appeal in October 2001.  

In February 2002, the Committee denied the veteran's request 
for waiver of another overpayment in the amount of $177.  The 
Committee advised the veteran when notifying him of the 
denial that he would need to submit a Notice of Disagreement 
regarding this new debt if that was his intention.  A notice 
of disagreement with respect to this decision has not been 
received to date.


REMAND

The Committee denied the veteran's claim for waiver of 
recovery of the above-noted overpayments on the basis that 
recovery would not be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The standard of 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the government.  In making this 
determination, consideration will be given to six elements 
which are not intended to be all-inclusive.  These elements 
include undue hardship, i.e., whether collection of the debt 
would deprive the debtor or family of basic necessities.

The veteran essentially argues that repayment of the 
overpayments would result in undue hardship.  He contends 
that it takes all of his income to cover his living 
experiences each month and to loose any more monthly income 
would cause "severe hardship [to him] and his wife."  
Unfortunately, the claims file is inadequate to consider the 
element of unjust enrichment because the veteran has not been 
entirely forthcoming in reporting his assets.  In this 
regard, despite being asked repeatedly to report his and his 
spouse's checking and savings account balances, he has not 
done so, although he did submit statements of his wife's bank 
accounts in March 2001, along a statement of interest income 
he received in 2000.  However, these statements are difficult 
to read and do not show any balances beyond June 2001.  Also, 
the veteran reported on a November 1999 financial status 
report that he owned two cars; a 1998 Olds valued at $7000 
and a 1983 Olds valued at $500.  He also reported having a 
$10,000 Certificate of Deposit (CD).  In a later statement in 
October 2000, the veteran said that he no longer had the 
$10,000 CD and withdrew the money to purchase a car.  
However, he failed to report the new car on a May 2001 
Financial Status Report.  Instead, this report shows that 
same two cars that were reported when the veteran still had 
the $10,000 CD. 

Because of discrepancies such as noted above and in order to 
obtain a more updated and complete financial picture 
regarding the veteran and his wife, the veteran should be 
asked to complete a new Financial Status Report.  He should 
be informed of the importance of accurately filling out this 
report in its entirety, including the asset portion which 
pertains to both he and his wife.  He should also be asked to 
provide any documentation regarding the transfer of a $15,000 
parcel of land that he and his wife purchased in May 2000 and 
gave to his wife's sons.

Lastly, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

However, these changes are not applicable to claims such as 
the one here at issue.  In Barger v. Principi, 16 Vet. App. 
132, 138 (2002), the United States Court of Appeals for 
Veterans Claims held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Nonetheless, an updated Financial Status Report is required 
in this case in order to fulfill VA's pre-VCAA duties to 
notify and assist the veteran with his claim, prior to 
considering these issues on the merits.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
complete an updated financial status 
report (VA Form 20-5655) and incorporate 
the completed form into the claims file.  

2.  Thereafter, the Committee should 
review the updated financial status 
report, along with all of the evidence of 
record, as it pertains to his pending 
appeal for waiver of recovery of 
overpayments in the amounts of $2658 and 
$670.75.

3.  After review by the Committee, if the 
decisions remain adverse to the veteran, 
he and his representative should be 
issued a supplemental statement of the 
case and be given an opportunity to 
respond before the claims file and the 
IVM file are returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




